AO 91 (Rev 8/ Criminal, plaint

United States District Court

 

 

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION
Usted @
UNITED STATES OF AMERICA a & ening Distriee
va Seether Hite “etGany © CRIMINAL COMPLAINT
Reynaldo Hovey PRINCIPAL lay Case Number:
YOB: 1982 ‘A; : "
United States "iG 209 M-19-O( \le

Gate Cou

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about January 15, 2019 in —Hidalgo — —-_ County, in
the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Irene Jaime Orellana-Reyes, a citizen and national of El

Salvador, and Angel Maria Romero-Navarrete, a citizen and national of Honduras, along with two (2) other

undocumented aliens, for a total of four (4), who had entered the United States in violation of law, did

knowingly transport, or move or attempt to transport said aliens in furtherance of such violation of law

within the United States, that is, from a location near Los Ebanos, Texas to the point of arrest near Sullivan —
' City, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

 

I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts: . ,

On January 15, 2019, a Border Patrol Agent assigned to line watch duties, was informed by a
concerned citizen that a tan GMC truck had picked up five possible undocumented aliens near the
cemetery in Los Ebanos, Texas. The city of Los Ebanos is commonly known for alien and narcotic
smuggling.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint:

raved by Deed A. bide am fe One! oe

Signature ire of Complainant

Ape —
ie Jes
ae ae /< Julio C. Pefia Senior Patrol Agent

 
 

 

 

 

Sworn to before me and subscribed in my presence, Printed Name of Complainant
- January 16, 2019 . at McAllen, Texas
Date , City and State

J Scott Hacker _ U. S. Magistrate Judge a

 

 

Name-and Title of Judicial Officer a / Officer
Case 7:19-or-(NFTED STATES DISTRICT COURT Pave 2 of 9
| SOUTHERN DISTRICT OF TEXAS
NcALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

“we19-O 1 (0 -M
RE: Reynaldo Hovey

CONTINUATION:

An Agent near El Faro Road recalled seeing a vehicle that matched the description, traveling
northbound on the same road. The Border Patrol Agent informed other agents via his service radio
and proceeded to drive towards Highway 83 in an attempt to locate the tan GMC truck. A Department
of Public Safety Trooper (DPS) near the area was also notified of the possible smuggling attempt and
responded. Shortly thereafter, the Trooper encountered a vehicle matching the description and
followed the truck to a residence located at 224 Fresno Street in Sullivan City, Texas.

The Trooper followed the suspected vehicle as it parked in the open driveway of the residence. The
Trooper observed the driver, later identified as Reynaldo Hovey, exit the vehicle and walk towards
the back of the residence. The Trooper, along with a Border Patrol Agent made their way to the front
door of the residence and knocked on the door. The Trooper heard a voice from the back of the house
and observed Hovey talking on his cell phone. The Trooper questioned Hovey regarding his presence
at the residence.. Hovey stated that it was his friend’s house and he was waiting for him. During this
time, the Trooper saw in plain sight Several subjects laying in the bed of the GMC truck. One
additional subject was found hiding on the floorboard of the passenger side seat.

Agents conducted an immigration inspection on the four subjects found. in the truck and determined
all were illegally present without proper documentation to remain in the United States.

Border Patrol Agents were able to make contact with the owner of the residence. The owner stated he
did not know Hovey and did not approve of him being on the property.

Hovey, a United States Citizen, was read his Miranda Rights and placed under arrest. Hovey and the
four undocumented aliens were transported to the McAllen Border Patrol Station for processing.

PRINCIPAL STATEMENT:

Reynaldo Hovey was read his Miranda Rights. He understood however, he refused to provide a sworn
statement. ;

MATERIAL WITNESS STATEMENTS:

Irene Jaime Orellana-Reyes and Angel Maria Romero-Navarette were read their Miranda rights.
Both understood their rights and agreed to provide a sworn statement.

Page 2
Case 7:19-cr RIFE STATES DISTRIEPEOURPO Page 3 of s
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-O|| 0) -M

RE: Reynaldo Hovey

CONTINUATION:

Orellana, a citizen of El Salvador, stated that he made his smuggling arrangements and was to pay a
total of $12,500 with an amount of $6,250 being paid up front. Orellana stated that he crossed the
river on an inflatable raft along with four (4) other subjects. After crossing the river, they were
instructed to run towards a cemetery where they would get picked up by a grey in color truck.
Orellana stated that once he saw the truck, he boarded the passenger side.after being told by the
driver to get in. Orellana stated that the rest of the subjects were in the bed of the truck when they
drove off. Orellana claimed that the driver was on the phone while driving, and that he overheard
the driver being told to go to a residence where he would be received after knocking on the door.
Once at the residence, Orellana claims that the driver exited the vehicle and told him to stay put and
keep quiet.

Through a photo lineup, Orellana was able to positively identify Hovey as the driver of the vehicle.

Romero, a citizen of Honduras, stated a guide smuggled him and three other people across the river
on a raft. Romero stated the guide had given them instructions to load into a grey truck. Romero ran
on a road until he saw the pickup truck that matched the description of the guide’s instructions.
Romero stated the driver gave them hand signals to get in the bed of the pickup truck. Romero
stated he and two others got in the bed of the truck and the fourth person got inside the pickup truck.
The truck then drove off and stopped _at a location shortly after. The driver then got off and

. instructed them not to get off, not to move, and not to make noise. Romero stated they were arrested
shortly after.

Page 3
